On the Merits.
HAZEL, District Judge.
This.action was brought against the local inspectors of steam vessels at Buffalo by the complainant who is aggrieved at their action, in October, 1913, in refusing his application for a first-class pilot’s license. The bill charges that the rules and regulations prescribed by the board of supervising inspectors are illegal; that the defendants conspired to deprive the complainant of a first-class pilot’s license, although his skill and qualification for the same were well known to them; that he successfully passed the examination required by the Revised Statutes of the United States and by the rules and regulations prescribed by the board of supervising inspectors, but that the defendants fraudulently made erroneous reports as to his examination ; and that although complainant was competent and qualified to perform the duties of first-class pilot on Niagara river and Lake Erie' between Buffalo and Cleveland, the inspectors discriminated against-*1003him hy refusing him a license and depriving him of the rights, privileges, and benefits which such license would secure to him. Objection to the sufficiency of the bill was made by defendants which objection, however, was overruled in an opinion heretofore filed, on the grounds stated therein. Issue was thereupon joined, and the United States attorney, representing the defendants, raised at the beginning of the trial the point of failure on the part of complainant to avail himself of his remedy at law under section 4452 of the Revised Statutes (U. S. Comp. St. 1901, p. 3040), namely, an appeal to the supervising inspector of the district wherein he was refused a license by the local inspectors. The complainant, however, contended that he would produce evidence to show that the supervising inspector had prejudged his right to a pilot’s license, and that an appeal to him would therefore have been idle and supererogatory. Testimony was thereupon taken in substantiation of the averments of the bill and in refutation thereof.
[3] I.do not deem it neccssaiy to decide the many propositions of fact and law propounded in the brief submitted by complainant. I am of the opinion that rule 5, paragraphs 1 and 3, of the general rules and regulations prescribed by the board of supervising inspectors, relating to the examination of applicants for license, is not void or illegal. We are not here concerned with sections 42 and 46 of rule 5 held invalid by the Circuit Court of Appeals in Williams v. Molther, 198 Fed. 460, 117 C. C. A. 220.
[4] It has not been proven herein that redress would have been denied complainant if he had complied with the statute relating to appeals to the supervising inspector within the prescribed period, or that he would have been unjustly treated or discriminated against. On the contrary, the evidence shows that the supervising inspector pursued the unusual course of offering to re-examine complainant’s case after the expiration of the time for taking an appeal from the decision of the local inspectors, and that complainant declined such offer, contending that a fair re-examination or rating would not be given his examination papers and in fact that a conspiracy existed to deprive hint of the desired license. The affirmance of the decision of the local inspector of Oswego, refusing complainant’s previous application for a license, does not prove that an appeal, taken on the examination herein concerned, would not have been fairly considered, or that because of such rejection a subsequent appeal would have been useless. Indeed the complainant substantially stated at the trial that he was willing to rest this point upon the answer of Supervising Inspector Nelson to a question which he desired to put to him, namely, whether the. license would have been granted if an appeal had been taken, to which the answer in effect was that Nelson could not state what his determination as supervising inspector would have been without first closely examining the papers under discussion. This answer would seem to sufficiently indicate that complainant was not prejudged by the supervising inspector as to his fitness for a pilot’s license.
[5] In my opinion, complainant’s failure to take an appeal from the determination of the local inspectors is fatal to his cause of action, unless he can show that there was a conspiracy among the defendants and the supervising inspector to refuse him a pilot’s license notwithstanding *1004'his fitness to properly fill the position of pilot. But the existence of a conspiracy to injure the complainant or to wrongfully deprive him of a license, though averred in the bill, is not shown, nor is there any evidence whatever of bad faith or ulterior motive on the part of the local inspectors in the discharge of their official duties in denying him a license. The inspectors apparently acted in perfect good faith throughout his examination, conscientiously determining his percentage. If there were a few errors in marking the papers, as conceded by Capt, Pope on cross-examination, though not by Capt. Todd, who did the marking, .the supervising inspector on appeal would doubtless have remedied such defects and have given the applicant the benefit of the corrections.- '
It is, however, unnecessary, I think, for me to pass upon the merits or demerits of the examination, inasmuch as the question of complainant’s qualification for a license is by laW authorized to be passed upon in the first instance by the board of local inspectors, with the right of appeal to the supervising inspector in case of dissatisfaction. • As the complainant did not choose to avail himself of this right and as the' existence of a conspiracy is not shown, the bill is without equity, and must therefore be dismissed.